DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No 2012/0265107 granted to Smith. 
In reference to claim 1, Smith discloses a sensor assembly, comprising: a sensor comprising a first electrode [e.g. electrode 240-1], a second electrode [e.g. electrode 240-2], and a sensor housing [e.g. applicator 120] coupling the first and second electrodes, wherein the first and second electrodes project from a surface of the sensor housing for a projection length and are spaced apart by a spacing distance, and a first ratio of the spacing distance to the projection length is between about 0.075:1 and about 1.5:1 [e.g. Figures 1 and 2].
In reference to claim 2, Smith discloses wherein a second ratio of a diameter of the first and second electrodes to the spacing distance is between about 0.2:1 and about 5:1 [e.g. Figure 2].
In reference to claim 3, Smith discloses wherein a third ratio of a diameter of the first and second electrodes to the projection length is between about 0.075:1 and about 1.5:1 [e.g. Figures 1 and 2]. 
In reference to claim 5, Smith discloses wherein the first and second electrodes are in parallel [e.g. Figures 1 and 2]. 
In reference to claim 6, Smith discloses wherein the sensor housing is configured to electrically isolate the first electrode from the second electrode [e.g. Figure 2].
In reference to claims 9 and 10, Smith discloses wherein the second ratio is between about 0.4:1 and about 2.5:1 and wherein the third ratio is between about 0.15:1 and about 0.75:1 [e.g. Figures 1 and 2].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, 8, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Smith. 
In reference to claim 4, Smith discloses a sensor assembly but fails to specifically describe where the first and second electrodes comprises a rounded distal end. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have such features, since such a modification would provide the predictable results of being able to minimize the surface area of the electrode that comes into contact with the patient and thereby allowing a clearer reading and may be understood by one having routine skill in the art. 
In reference to claim 7, Smith discloses a sensor assembly but fails to specifically describe where the first electrode is a reference electrode and the second electrode is an active electrode. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have such an arrangement, since it is well known in the art that a reference and active electrode would be required in order to achieve a relative signal. 
In reference to claim 8, Smith discloses a sensor assembly but fails to specifically describe where the first ratio is between about 0.15:1 and 0.75:1. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have such a ratio since such a ratio would provide the predictable results of ensuring the assembly has adequate proportions would in turn enable easier usage. 
In reference to claims 11-16, Smith discloses a sensor assembly, comprising: a sensor comprising a first electrode [e.g. electrode 240-1], a second electrode [e.g. electrode 240-2], and a sensor housing [e.g. applicator 120] coupling the first and second electrodes, wherein the first and second electrodes project from a surface of the sensor housing for a projection length and are spaced apart by a spacing distance. Smith however fails to specifically discloses the distance being between 0.2 mm and 1.0 mm or 0.6 mm and 1.5mm as well as projection length between 0.5 mm and 3 mm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the inventio to modify Smith to include these ranges, since such a modification would provide the predictable results of being able to keep the electrodes isolated from one another and simultaneously minimizing crosstalk as well as reducing signal noise thereby providing more accurate readings. 
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of U.S. Patent Application Publication No 2016/0150993 granted to Powell. Smith discloses a sensor assembly but fails to describe comprising a probe. Powell teaches a probe [e.g. probe 30] further comprising a handle portion [e.g. figure 3A]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Smith to include the probe as taught by Powell, since such a modification would provide the predictable results of allowing further projection of the electrodes thereby resulting in more accurate readings. 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of U.S. Patent Application Publication No 2003/0060867 granted to Weber. Smith discloses a sensor assembly but fails to describe the use of a rigid catheter. Weber discloses a rigid catheter [e.g. 0020]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Smith to include a rigid catheter as taught by Weber, since such a modification would provide the predictable results of being able to allow the probe to be navigated through body lumens.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of U.S. Patent Application Publication No 2013/0150749 granted to McLean et al (hereinafter “McLean”). Smith disclose a sensor assembly but fails to describe the use of a flexible catheter. McLean describes a flexible catheter [e.g. 0054]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Smith to include a flexible catheter as taught by McLean, since such a modification would provide the predictable results of being able to allow the probe to be navigated to reach a target site. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADIA AHMAD MAHMOOD whose telephone number is (571)270-3975. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADIA A MAHMOOD/Primary Examiner, Art Unit 3792